Citation Nr: 0843013	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a prostate condition has been 
received.

2.  Whether new and material evidence to reopen a claim for 
service connection for hemorrhoids has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for a right shoulder condition has been 
received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
February 1946.

In April 2002, the RO denied the veteran's claims for service 
connection for a prostate condition, for hemorrhoids, and for 
a right shoulder condition (characterized as involving 
shoulder injury).  The veteran filed a May 2002 notice of 
disagreement (NOD), and the RO issued an April 2003 statement 
of the case (SOC).  The veteran submitted a copy of his NOD 
to the RO in December 2003; however, this document was 
received after the 60 days from the April 2003 date of 
mailing of the SOC to file a substantive appeal.  Thus, in a 
January 2004 letter, the RO notified the veteran that the 
December 2003 letter was not timely received, and therefore, 
the RO's April 2002 decision was final.

This appeal before the Board of Veterans' Appeals (Board) 
arises from an August 2004 rating decision in which the RO 
declined the veteran's petitions to reopen claims for service 
connection for a prostate condition, hemorrhoids, and a right 
shoulder condition on the basis that new and material 
evidence had not been received.  The veteran filed a notice 
of disagreement (NOD) in September 2004.  

In December 2004, the veteran testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file.  

Following a de novo review of the entire evidence of record 
the RO issued a statement of the case (SOC) in May 2005 and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later that same month.

The Board notes that, at the commencement of this appeal, the 
veteran was represented by Disabled American Veterans, as 
reflected in the May 2002  Appointment of Veterans Service 
Organization as Claimant's Representative (VA Form 21-22).   
In September 2004, the RO received from the veteran a new VA 
Form 21-22 appointing The American Legion as his accredited 
representative.  The Board recognizes the change in 
representation.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  In an April 2002 rating decision, the RO denied the 
veteran's claims for service connection for a prostate 
condition, hemorrhoids, and a right shoulder condition.  The 
veteran filed a timely NOD with this decision in May 2002, 
and the RO issued a SOC in April 2003; however; the veteran 
did not perfect an appeal with a timely-filed substantive 
appeal.  

3.  Additional evidence associated with the claims file since 
the RO's April 2002 denial is cumulative or redundant of 
evidence previously of record, or does not relate to an 
unestablished fact necessary to substantiate the claims for 
service connection for a prostate condition, hemorrhoids, or 
a right shoulder condition, or raise a reasonable possibility 
of substantiating any of the claims.






CONCLUSION OF LAW

1.  The RO's April 2002 rating decision that denied service 
connection for a prostate condition, for hemorrhoids, and for 
a right shoulder condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As new and material evidence has not been received, the 
criteria for reopening the claims for service connection for 
a prostate condition, for hemorrhoids, or for a right 
shoulder condition are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a February 2004 pre-rating letter provided 
the veteran with notice that in order to reopen his 
previously denied claims for service connection for a 
prostate condition, hemorrhoids, and a right shoulder 
condition, VA had to receive new and material evidence, and 
this letter further defined what constituted new and material 
evidence specific to the reasons his claims were previously 
denied.  In this regard, the February 2004 letter advised the 
veteran that his claims were previously denied because there 
was no evidence that chronic prostate condition, hemorrhoids 
or a right shoulder injury or disability was incurred in or 
aggravated by the veteran's period of active duty.  He was 
also provided notice with the criteria to establish the 
underlying claims for service connection.  Specifically, the 
RO informed the veteran that to establish entitlement to 
service connection, the evidence must show three things: an 
injury in military service or a disease that began in or was 
made worse during military service, or an event during 
military service that caused an injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease, or event in 
service.  These letters also discussed VA's responsibility to 
obtain evidence or assist in obtaining evidence, and provided 
contact information in case of questions.  

After issuance of this letter, the veteran provided testimony 
during a  December 2004 hearing, with assistance from his DAV 
representative.  After being afforded an additional 60 days 
to submit additional evidence in support of his claims, 
whereby no additional evidence was submitted, the RO 
performed a de novo review of the entire evidence of record 
and issued a May 2005 SOC.  Regarding the Dingess/Hartman 
notice requirements, the RO has not provided the veteran 
information as to VA's assignment of disability ratings or 
effective dates; however, the lack of such notice is not 
shown to prejudice the veteran.  As the Board herein denies 
each petition to reopen, no disability rating or effective 
date is being, or is to be, assigned; thus, there is no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The Board further notes that, to whatever extent the February 
2004 letter was deficient in meeting the VCAA's notice 
requirements, such deficiency was "cured by actual knowledge 
on the part of the claimant."  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007).  Both the August 2004 and 
September 2004 rating decisions and the May 2005 SOC 
explained to the appellant the bases of the original denial 
of his service connection claims and how newly submitted 
evidence he had submitted was not material to whether the 
veteran's chronic prostate condition and hemorrhoids were 
related to service and whether the veteran had a current 
right shoulder condition which was related to service.  
Thereafter, in May 2005 and July 2005 written correspondence, 
the veteran and his representative indicated their knowledge 
that to reopen the claims for service connection, new and 
material evidence that the veteran currently has the claimed 
disabilities and that these disabilities are each related to 
service must be presented.


The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  

In this regard, the Board notes that, in connection with each 
of the original claims for service connection denied in April 
2002, the National Personnel Records Center (NPRC) indicated, 
in October 2001, that the veteran's service treatment records 
(STRs) and SGO's were not on file and were likely destroyed 
by fire.   A November 2001 notation by RO personnel indicates 
that morning reports were also not available for the Air 
Force from September 1947 to June 1966.  The RO again sought 
the veteran's STRs in connection with the veteran's petitions 
to reopen, specifically, the records from the location and 
time period identified by the veteran in a June 2004 NA Form 
13055 used to reconstruct medical data.  The veteran 
submitted a June 2004 letter from the NPRC that was mailed to 
him in response to his request for STRs.  In that letter, the 
NPRC notified the veteran that if the records were there on 
July 12, 1973, they would have been in the area that suffered 
the most damage in the fire on that date and may have been 
destroyed.  The fire destroyed the major portion of records 
of Air Force personnel with surnames Hubbard through Z for 
the period 1947 to 1963.  The RO was informed by the NPRC in 
July 2004 that there were no STRs, sick/morning reports or 
sick/injured/hospital remarks for the location and time 
period identified.  In this situation, VA has a heightened 
duty to assist the veteran in development of his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
finds that this heightened duty-to-assist has been met here, 
as the evidence reflects that further efforts to obtain the 
veteran's service medical records would be futile ( see 38 
C.F.R. § 3.159(c)(2) (2008)) and neither the veteran nor his 
representative have indicated any potential alternative 
source(s) of evidence.

Further, post-service evidence associated with the claims 
file consists of the private medical records, VA treatment 
records, and statements from the veteran and his 
representative.  Also of record and considered in connection 
with the claim decided herein is the transcript from the 
December 2004 RO hearing, and various written statements 
provided by the veteran and on his behalf.  
In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate each of the claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. at 539. 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303. 

In the April 2002 decision, the RO denied the claims for 
service connection on the basis that there was no evidence 
that the veteran's current prostate condition or hemorrhoids 
were related to service and no medical evidence of any injury 
to the right shoulder in service nor any evidence of 
treatment for a right shoulder injury shortly after release 
from active duty.  The medical evidence then of record 
consisted solely of private records, to include an October 
report from LS Heath Sciences Center, and outpatient records 
from a private physician, dated from 1994 to 2001. 

Upon receipt of  notification of the RO's denial in April 
2002, the veteran filed a timely NOD in May 2002,and the RO 
issued a SOC in April 2003l however; the veteran did not 
perfect an appeal of any of the denied claims with a timely-
filed substantive appeal.  Hence, that decision is final as 
to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 
7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

The veteran requested to reopen the previously denied claims 
in a current petition to reopen the claims for service 
connection for a prostate condition, hemorrhoids, and a right 
shoulder injury in January 2004.  Regarding petitions to 
reopen filed on or after August 29, 2001, 38 C.F.R. §  
3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim(s) sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

As noted above, the veteran's STRs were likely destroyed by a 
fire at the NPRC in 1973, and none of the STRs were able to 
be reconstructed.  In cases where records once in the hands 
of the Government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the- doubt rule.  See 
O'Hare, 1 Vet. App. at 367.  The Board's analysis of the 
veteran's claims has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).


Evidence received since the April 2002 final prior denial of 
claims for the conditions for which conection is sought 
includes VA and private treatment records, the transcript of 
a December 2004 RO hearing, and additional statements from 
the veteran and his representative.  

The VA and private treatment records are new in that they 
were not of record at the time of the April 2002 rating 
decision.  However, they are not material for purposes of 
reopening the claims in that they do not address either the 
question of whether the veteran has a current right shoulder 
disability, or whether any disability at issue is medically 
related to service-the central questions underlying  the 
claims for service connection.

The Board notes that a May 2004 Tulane Hospital record 
clearly reflects that Dr. R. Davis was merely reciting the 
history that the veteran provided regarding the claimed onset 
of chronic prostatitis and hemorrhoid disease in service.  
The Board specifically notes that the doctor wrote that these 
two conditions have been present for at least 40 years "by 
history."  In other words, based on what Dr. R. Davis was 
told by the veteran as to what happened in service, to 
include a first episode of prostatitis in 1956 while the 
veteran was stationed in Misawa, Japan and that during this 
time he also developed hemorrhoidal disease, were statements 
made by the veteran, which Dr. R. Davis transcribed into the 
hospital treatment record.  However, this is not a medical 
nexus opinion, nor is there any indication in any part of the 
May 2004 Tulane Hospital treatment record in which Dr. R. 
Davis even suggested that his impressions of a history of 
chronic prostatitis and hemorrhoidal disease were related to 
service.  He merely reiterated  information, as it was being 
provided to him by the veteran.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995) (a transcription of a lay history is not 
transformed into competent evidence merely because the 
transcriber happens to be a medical professional). 

Without any competent evidence or opinion that the veteran 
has a current right shoulder disability or that any claimed 
disability had its onset in service or is otherwise related 
to the veteran's active service, none of the new medical 
evidence received does not raise a reasonable possibility of 
substantiating any of the veteran's claims, and therefore, is  
not material for purposes of reopening any of the claims.

The only other relevant evidence received consists of the 
statements from the veteran's representative, on his behalf, 
and testimony and statements from the veteran.  However, even 
if new, such lay assertions provide no basis for reopening 
any of the claims.  To the extent that the veteran and  his 
representative are attempting to establish the medical 
existence of a right shoulder disability or a medical nexus 
between each disability on the basis of assertions, alone, 
the Board notes that as each are laypersons without the 
appropriate medical training or expertise, none is competent 
to provide probative (i.e., persuasive) evidence on a medical 
matter.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, where, as here, each of the claims turn on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993). 

Under these circumstances, the Board must conclude that new 
and material evidence to reopen claims for service connection 
for a prostate condition, for hemorrhoids, or for a right 
shoulder condition has not been received.  As such, the RO's 
April 2002 decision, remains final, and the appeal must be 
denied.  As the veteran has not fulfilled the threshold 
burden of submitting new and material evidence to reopen any 
of the finally disallowed claims, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
prostate condition is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
hemorrhoids is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
right shoulder condition is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


